NOTICE                    2022 IL App (4th) 220216-U
This Order was filed under
                                                                                        FILED
Supreme Court Rule 23 and is                 NO. 4-22-0216                          December 21, 2022
not precedent except in the                                                            Carla Bender
limited circumstances allowed                                                      4th District Appellate
under Rule 23(e)(1).
                                     IN THE APPELLATE COURT                              Court, IL

                                             OF ILLINOIS

                                          FOURTH DISTRICT

   THE PEOPLE OF THE STATE OF ILLINOIS,                         )      Appeal from the
              Plaintiff-Appellant,                              )      Circuit Court of
              v.                                                )      Winnebago County
   CECIL BARBARY,                                               )      No. 20CF555
              Defendant-Appellee.                               )
                                                                )      Honorable
                                                                )      Debra D. Schafer,
                                                                )      Judge Presiding.


                   JUSTICE ZENOFF delivered the judgment of the court.
                   Justices DeArmond and Harris concurred in the judgment.

                                                ORDER

  ¶1       Held: The appellate court reversed the trial court’s dismissal of count I of the
                 superseding indictment for failure to state an offense where the defendant moved
                 to dismiss the deficient charge after trial commenced and the defendant did not
                 show prejudice.

  ¶2               Pursuant to Illinois Supreme Court Rule 604(a)(1) (eff. July 1, 2017), the State

  appeals the trial court’s order dismissing count I of the superseding indictment for failure to state

  an offense. The State argues that defendant failed to show prejudice resulting from any

  deficiency in the charge. We reverse and remand with instructions to the trial court to consider

  the evidence and enter judgment on count I of the superseding indictment, if the court finds the

  evidence sufficient to convict defendant beyond a reasonable doubt on that count.

  ¶3                                       I. BACKGROUND
¶4             On October 27, 2021, defendant was charged in a superseding indictment with the

offenses of home invasion (count I) (720 ILCS 5/19-6(a)(2) (West 2020)), criminal trespass to

residence (count II) (720 ILCS 5/19-4(a)(2) (West 2020)), criminal damage to property (count

III) (720 ILCS 5/21-1(a)(1) (West 2020)), and domestic battery (count IV) (720 ILCS

5/12-3.2(a)(1) (West 2020)). The sufficiency of the charge in count I is at issue in this appeal.

Count I charged, in pertinent part, as follows:

                       “That on or about the 15th day of March, 2020, in the County of

               Winnebago, State of Illinois, Cecil Barbary committed the offense of Home

               Invasion, in that the defendant, knowingly entered the dwelling place of another,

               Mallory Lambert, ***, when the defendant knew or has [sic] reason to know that

               one or more persons were present and intentionally caused injury to Mallory

               Lambert.”

¶5             Defendant waived a jury trial. The following evidence was adduced at defendant’s

bench trial.

¶6             Mallory Lambert and defendant began an on-and-off dating relationship in 2013

that lasted into 2019. They had two children together. One of the homes they shared during their

relationship was an apartment on Sun Valley Terrace in Rockford. At the time of trial, Lambert

still lived there, although, according to Lambert, defendant had moved out in approximately

2017.

¶7             Lambert testified that, on March 15, 2020, she and defendant were at

Cliffbreakers, a hotel, to have a good time. While there, defendant insisted on a paternity test to

prove that two of Lambert’s children were his. They argued. Lambert testified that they were in

an elevator when defendant “pushed” her in her eye, causing her pain. According to Lambert, she




                                                  -2-
went home but did not invite defendant to go home with her. She testified that she got home at

two or three in the morning, locked the deadbolt on her door, and went to sleep. Lambert testified

that she was awakened by multiple telephone messages from defendant, so she fastened the chain

on her door in addition to the deadbolt.

¶8             Lambert testified that she next awoke to find defendant standing over her bed. She

asked defendant how he got into her residence because he did not have a key. Lambert testified

that she went into the living room and saw the door “off the hinges” and the doorframe broken.

According to Lambert, she tried to get to her phone to call the police, but defendant grabbed her

by her neck and squeezed. She testified she had bruises where defendant squeezed her neck.

Lambert testified that she was screaming. The next thing she knew, the police were there. On

cross-examination, Lambert testified that, until a couple months before trial, her electric bill had

still been in defendant’s name. On redirect examination, Lambert testified that defendant did not

have permission to be in her residence on March 15, 2020.

¶9             The evidence showed that the police received two 911 calls from different citizens

in the early morning hours of March 15, 2020, regarding an altercation at Lambert’s address. At

approximately 5:30 that morning, the police were dispatched to Lambert’s apartment. Upon

arrival, they saw the door to Lambert’s apartment broken off its hinges and the doorframe pulled

out from the wall. The police observed that Lambert was “hysterical” and that she had an injury

to her neck. Defendant accused the officers of violating his rights, and he stated that the door was

broken when he arrived at Lambert’s apartment. The State presented testimony that defendant

gave the sheriff’s department an address on “Rose Avenue” when defendant was booked into the

county jail following this incident.




                                                -3-
¶ 10           After the State rested, defendant did not move for a directed finding but presented

a defense. Defendant’s first witness was Gilbert McDonald, who testified that he visited

defendant at Lambert’s Sun Valley Terrace address prior to defendant’s arrest in March 2020.

On cross-examination, McDonald testified that he did not know how long defendant lived at the

Sun Valley Terrace address or when he moved from that address.

¶ 11           Defendant then testified on his own behalf. Defendant testified that he first moved

in with Lambert in 2013. They lived together in Belvidere until they moved to Rockford in 2015.

According to defendant, Lambert moved by herself with her children to the apartment on Sun

Valley Terrace in 2016. Defendant testified that he moved in with Lambert at the Sun Valley

Terrace apartment at the end of 2016 or in early 2017. Defendant testified that he moved out of

the Sun Valley Terrace apartment in 2018 but moved back in with Lambert in 2019. According

to defendant, when he was arrested in March 2020, he still had the electric bill in his name and

kept everyday items like a toothbrush and video games at Lambert’s apartment. Defendant

testified that his daughter from another relationship also stayed at the Sun Valley Terrace

address. Defendant testified that he gave the Rose Avenue address to the police when he was

booked in March 2020 because he “never really gave out where [defendant] was technically

living.” According to defendant, Rose Avenue was his mother’s address where he received mail.

¶ 12           Defendant testified that he and Lambert argued during the evening of March 14,

2020, while they were at Cliffbreakers. He testified that, after Lambert left, he went to the Sun

Valley Terrace apartment building and let himself into the lobby with a key. According to

defendant, he knocked on Lambert’s door, which “just came open.” Defendant testified that he

went inside because he “technically just broke the door” and he did not want Lambert to be

inside with a broken door. According to defendant, nothing physical occurred between him and




                                               -4-
Lambert, and defendant did not try to prevent Lambert from reaching her phone. Defendant

testified that Lambert was “kind of scared” because of “how [defendant] got in.” Defendant

testified that the door was “weak *** so it just came open.” Then, according to defendant, the

police came in, “very aggressive.” According to defendant, he told the police, “I didn’t touch

[Lambert].” In an examination by the court, defendant testified that he did not have a key to

Lambert’s apartment and that Lambert had taken his key back from him prior to March 14, 2020.

Defendant testified: “[Lambert] didn’t want me to come in randomly or anything like that.” After

defendant’s testimony, the defense rested.

¶ 13           In rebuttal, the State presented evidence that, on March 16, 2020, defendant

reported his residence as the Rose Avenue address to the county pretrial services officer.

According to that officer, defendant stated that he had been living at the Rose Avenue address

for eight months and that his previous address was on Sun Valley Terrace. The State then rested,

and the court asked if there were “any motions at this time.” Defense counsel answered, “No,

Judge.”

¶ 14           The court stated: “Well, here’s a problem.” The court pointed out that count I of

the superseding indictment lacked two elements of the offense of home invasion, namely, that

defendant was not a peace officer acting in the line of duty and that defendant entered Lambert’s

residence “without authority.” For clarity, we set forth the elements of home invasion:

                      “A person who is not a peace officer acting in the line of duty commits

               home invasion when without authority he or she knowingly enters the dwelling

               place of another when he or she knows or has reason to know that one or more

               persons is present and *** intentionally causes any injury *** to any person or

               persons within the dwelling place.” 720 ILCS 5/19-6(a)(2) (West 2020).




                                               -5-
¶ 15           After the court noted the deficiency in the superseding indictment, defense

counsel filed a written motion for a directed finding, arguing that count I of the superseding

indictment was fatally defective. In ruling, the court noted the requirement that a charge be

brought with sufficient specificity to allow a defendant to prepare a defense and then stated:

“[W]here there are two material elements that are not alleged *** I can’t find that to be

sufficient. *** [T]here will be no judgment of conviction” on count I. The court found defendant

guilty on the remaining counts of the superseding indictment. The State filed a timely notice of

interlocutory appeal.

¶ 16                                       II. ANALYSIS

¶ 17           Rule 604(a)(1) permits the State to appeal orders having the “substantive effect”

of dismissing a charge for any of the grounds enumerated in section 114-1 of the Code of

Criminal Procedure of 1963 (Code) (725 ILCS 5/114-1 (West 2020)). Section 114-1(a)(8) of the

Code (725 ILCS 5/114-1(a)(8) (West 2020)) allows dismissal of an indictment where the charge

does not state an offense. Where the nature and elements of the offense intended to be charged

are not set forth in the complaint, it fails to state an offense and is subject to dismissal under

section 114-1(a)(8) of the Code. People v. Abrams, 48 Ill. 2d 446, 459 (1971). Neither the trial

court nor the appellate court can evaluate the evidence when determining whether dismissal

pursuant to section 114-1(a)(8) is warranted. People v. Soliday, 313 Ill. App. 3d 338, 343 (2000).

An appeal from a dismissal for failure to state an offense requires the reviewing court to

determine whether the indictment complies with the statutory requirements that a charge be in

writing, set forth the nature and elements of the offense, and allege the provision violated, the

name of the accused, and the date and county of the crime’s commission. Soliday, 313 Ill. App.

3d at 342.




                                                 -6-
¶ 18           Initially, we resolve the parties’ dispute over the correct standard of review. The

State contends that because the sufficiency of the superseding indictment was challenged

“posttrial,” the prejudice standard articulated by our supreme court in People v. Cuadrado, 214

Ill. 2d 79, 86-87 (2005), is the standard of review. In Cuadrado, the court held that there is a

general requirement of prejudice when the sufficiency of the indictment is challenged after the

trial commences. Cuadrado, 214 Ill. 2d at 87. However, the prejudice standard is an evidentiary

standard rather than a standard of review.

¶ 19           Defendant argues that the sufficiency of an indictment is a question of law subject

to the de novo standard of review, citing People v. Espinoza, 2015 IL 118218, ¶ 15 (stating that

the sufficiency of a charging instrument presents a question of law, which is reviewed de novo).

Defendant further contends that after a court determines that a defendant suffered a prejudicial

violation of due process resulting in dismissal of the indictment, the standard of review is abuse

of discretion, citing People v. Stapinski, 2015 IL 118278, ¶ 35. Defendant maintains that the

State’s failure to charge an offense violates a defendant’s fundamental right to be informed of the

nature and cause of the criminal accusations made against him or her, citing Espinoza, 2015 IL

118218, ¶ 15. Thus, defendant maintains that the failure to charge an offense is a due process

violation.

¶ 20           Stapinski did not involve dismissal of an indictment for failure to state an offense

but rather a dismissal due to the State’s violation of the defendant’s substantive due process

rights. Stapinski, 2015 IL 118278, ¶ 52. The court in Stapinski held that the trial court’s decision

on the appropriate remedy for a prejudicial violation of due process—whether dismissal of the

charges or another remedy—is reviewed for abuse of discretion. Stapinski, 2015 IL 118278, ¶ 35.

Here, after the court considered the requirement that the superseding indictment be specific




                                                -7-
enough to allow defendant to prepare a defense, the court found that the omission of two

fundamental elements in the superseding indictment required dismissal. Accordingly, we hold

that the appropriate standard of review is abuse of discretion.

¶ 21           The State intended to charge defendant in count I of the superseding indictment

with the offense of home invasion pursuant to section 19-6(a)(2) of the Criminal Code of 2012

(720 ILCS 5/19-6(a)(2) (West 2020)). Section 19-6(a)(2) provides:

                       “A person who is not a peace officer acting in the line of duty commits

               home invasion when without authority he or she knowingly enters the dwelling

               place of another when he or she knows or has reason to know that one or more

               persons is present and *** intentionally causes any injury *** to any person or

               persons within the dwelling place.” 720 ILCS 5/19-6(a)(2) (West 2020).

The trial court ruled that count I of the State’s superseding indictment failed to allege that

defendant was not a peace officer acting in the line of duty and it also failed to allege that

defendant entered Lambert’s dwelling without authority. On appeal, the State argues that

(1) defendant was not prejudiced by the omissions in the superseding indictment, (2) defendant

affirmatively acquiesced in the error when his counsel admitted knowing about the deficiencies

in the superseding indictment but waited until after all the evidence had been presented to argue

the issue, and (3) the court should have analyzed the superseding indictment as a whole.

Defendant maintains that the court applied the correct legal standard in its analysis and that

defendant suffered prejudice.

¶ 22           In arguing for reversal, the State relies on Cuadrado. In Cuadrado, the defendant

was convicted of solicitation of murder for hire. Cuadrado, 214 Ill. 2d at 81. In the indictment,

the State substituted the word “procured” for the statutory word “solicited,” and the defendant




                                                 -8-
argued that the indictment should have been dismissed. Cuadrado, 214 Ill. 2d at 84. Our supreme

court held that posttrial motions challenging the sufficiency of an indictment are subject to a

prejudice standard. Cuadrado, 214 Ill. 2d at 86. In Cuadrado, the court applied the prejudice

standard where the defendant had “ample opportunity before trial” to object to the indictment.

Cuadrado, 214 Ill. 2d at 88. The court noted that, under the prejudice standard, an indictment is

sufficient if it “apprised the accused of the precise offense charged with sufficient specificity to

prepare his defense and allow pleading a resulting conviction as a bar to future prosecutions

arising out of the same conduct.” (Internal quotations omitted.) Cuadrado, 214 Ill. 2d at 86-87.

¶ 23           Here, the State argues that because the trial court did not mention prejudice in its

analysis, we should reverse without further inquiry. Alternatively, the State argues that defendant

was not prejudiced by the missing allegations in the superseding indictment. Regarding the

missing language “without authority,” the State argues that defendant’s defense was that he lived

at the Sun Valley Terrace address with Lambert and therefore was there on March 15, 2020, with

authority. Consequently, the State asserts, defendant knew of that element. Regarding the

missing language pertaining to not being a peace officer acting in the line of duty, the State

argues that a defense claiming that defendant was a peace officer acting in the line of duty would

have been “absurd,” given the evidence.

¶ 24           Defendant agrees that the prejudice standard applies here. We also agree.

Although the issue was not raised posttrial, it was raised after all of the testimony was concluded

and both sides rested. In Cuadrado, the court applied the prejudice standard when an indictment

was challenged “after the commencement of trial.” Cuadrado, 214 Ill. 2d at 87. Further, defense

counsel here admitted that he knew about the defective charge but deliberately waited until all




                                                -9-
the evidence had been heard before addressing the issue. Thus, as in Cuadrado, defendant had

ample opportunity before trial to object to the superseding indictment.

¶ 25            Defendant argues that he was prejudiced because the superseding indictment did

not apprise him of the elements of the offense with sufficient specificity to allow him to prepare

a defense. Defendant also contends that the trial court applied the prejudice standard in

dismissing count I of the superseding indictment. Defendant asserts that, even though the court

did not verbally discuss prejudice in its ruling, the court was aware of that standard through the

State’s argument and case law. Further, defendant argues that the court in a bench trial is

presumed to know the law.

¶ 26            The court relied on our decision in People v. Pettus, 84 Ill. App. 3d 390 (1980), in

finding that the missing elements were not merely formal defects. In Pettus, the defendant was

convicted, inter alia, of home invasion. Pettus, 84 Ill. App. 3d at 391. The information failed to

allege the element “without authority,” and the defendant moved, both at the close of the State’s

evidence and in a posttrial motion, to dismiss the home invasion charge as fatally defective.

Pettus, 84 Ill. App. 3d at 391-92. The trial court denied the defendant’s motions. Pettus, 84 Ill.

App. 3d at 392. On appeal, the defendant contended that the omission in the information required

dismissal. Pettus, 84 Ill. App. 3d at 391-92. We agreed, holding that the element of “without

authority” is “fundamental to the offense,” because “[w]ithout it, one is left only to speculate as

to the status of the defendant, whether he be an invitee, or has entered the premises by error, or in

some legal capacity.” Pettus, 84 Ill. App. 3d at 393. We also noted that the element excluding

peace officers in the line of duty is one of “status,” and the failure to allege such status in the

charging instrument is a fatal defect. Pettus, 84 Ill. App. 3d at 393.




                                                 - 10 -
¶ 27           The record shows that the court considered Pettus in conjunction with the

requirement that a charge be sufficiently specific to allow the defendant to prepare a defense.

Thus, we agree with defendant that, although the court did not engage in a comprehensive

prejudice analysis, it factored prejudice into its decision to dismiss count I of the superseding

indictment.

¶ 28           The State questions whether Pettus is good law after Cuadrado. In Pettus, the

State maintained that (1) the element of “without authority” could be implied and (2) the

defendant was not prejudiced because he was sufficiently apprised of the charge through

discovery. Pettus, 84 Ill. App. 3d at 393-94. We rejected both contentions, stating the element of

“without authority” was left to speculation and that there was no authority for the proposition

that discovery could cure a defect in the charging instrument. Pettus, 84 Ill. App. 3d at 393-94.

Here, as discussed below, the element of “without authority” was the linchpin of the defense, and

both sides introduced extensive evidence bearing on that element. Also as discussed below, the

evidence proved that defendant was not a peace officer acting in the line of duty. Under our fact

scenario, there is no tension between Pettus and Cuadrado.

¶ 29           As noted, the State argues that defendant’s defense centered around whether he

entered Lambert’s apartment without authority. Defendant disputes this. Defendant maintains

that his defense was directed to whether Lambert’s apartment was the “dwelling place of

another.” Defendant argues that the State “conflates” these distinct elements. Defendant argues

that, had he known about the “without authority” element, he could have tried to raise a

reasonable doubt about whether he had consent to enter Lambert’s apartment.

¶ 30           Defendant ignores that “without authority” was addressed both in the State’s case

and defendant’s testimony. Lambert testified on redirect examination that defendant entered her




                                               - 11 -
apartment without her permission. In addition, defendant testified that he gave his key to the

apartment back to Lambert before this incident because Lambert did not want him coming in

“randomly or anything like that.” So, contrary to defendant’s assertion, the evidence directly

addressed whether (1) defendant was given permission to enter the apartment, (2) permission

was ever revoked, and (3) defendant reasonably thought he would be allowed to enter Lambert’s

apartment.

¶ 31           Furthermore, the evidence bearing on the issue of “dwelling place of another”

circumstantially proved defendant’s lack of authority to enter Lambert’s apartment. Defendant

argues that “dwelling place of another” implicates a tenancy interest in the property, whereas

“without authority” implicates lack of consent. However, defendant never attempted to prove

that he had a tenancy interest in Lambert’s property. He attempted to prove only that he was

living there and had permission to enter. Defendant did not testify that he signed the lease on

Lambert’s apartment, much less produce a lease bearing his signature. He testified that he kept a

toothbrush and video games in the apartment and that the electric service was in his name.

Defendant’s closing argument centered on his authority to be in Lambert’s apartment. Defense

counsel argued:

                       “Sun Valley Terrace was the only place [defendant] had to go. That shows

               he was living there. That shows that any entry, however it was made, was with

               authority. *** Keep in mind, [the State has] to show that it’s a—that [defendant]

               has to know that he did not have authority.”

¶ 32           Regarding the element excluding defendant’s status as a peace officer acting in

the line of duty, defendant argues that, if the superseding indictment had contained that

allegation, he could have moved for a directed finding on the ground that the State adduced no




                                               - 12 -
proof of that element. Even though the “peace officer” language in the statute is a material

element, it can be proved by circumstantial evidence. People v. Davis, 106 Ill. App. 3d 260, 266

(1982). Here, the State proved that defendant entered Lambert’s apartment because of his and

Lambert’s argument at Cliffbreakers, which defendant’s testimony corroborated. The State also

proved that Lambert was in bed sleeping when defendant entered, which defendant’s testimony

corroborated. Defendant testified that he entered the apartment because he did not want Lambert

staying in a place with a broken door. Therefore, even if defendant were a peace officer, the

evidence proved that he was not acting in the line of duty but for personal reasons. Proof that the

defendant’s acts lie clearly outside the line of duty of a peace officer, without proof that the

defendant was not a peace officer, is sufficient because this element must often be proved

circumstantially and indirectly due to the State’s inability to call the defendant to testify. People

v. Jones, 157 Ill. App. 3d 106, 111 (1987). Accordingly, we hold that defendant did not meet the

prejudice standard and the court abused its discretion in dismissing count I of the superseding

indictment. Because we determine that defendant cannot demonstrate prejudice, we do not reach

the State’s other arguments for reversal.

¶ 33           The State requests that on remand we instruct the trial court to enter judgment on

count I of the superseding indictment. However, in dismissing count I, the court did not weigh

the evidence with respect to home invasion or find defendant guilty of that charge. See Soliday,

313 Ill. App. 3d at 342 (stating that when addressing a defendant’s motion to dismiss a charge

under section 114-1(a)(8), the court is strictly limited to assessing the legal sufficiency of the

charging instrument and may not evaluate the evidence). Accordingly, we reverse and remand

with instructions that the court consider the evidence regarding count I of the superseding




                                                - 13 -
indictment, and, if it finds the evidence sufficient beyond a reasonable doubt to prove the charge

of home invasion, enter judgment on count I.

¶ 34                                   III. CONCLUSION

¶ 35           For the reasons stated, we reverse and remand the trial court’s judgment with

instructions as indicated.

¶ 36           Reversed and remanded.




                                               - 14 -